DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 5/11/2022 amendment.
Claims 5, 9, 13, and 18 are cancelled.
Claims 1, 2, 3, 4, 6, 7, and 8 are withdrawn.

Claim Objections
Claims 19 and 20 objected to because of the following informalities:  Claims 19 and 20 depend from cancelled claim 18.  For examination purposes it is assumed that claims 19 and 20 depend from claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, the recitation “formed by a sol-gel, boe-gel or a boehmite process” (lines 3-4) renders the claim indefinite as the claim recites method steps in an apparatus claim.  See In re Katz and MPEP 2173.05(p).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 12, 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2015/0034490), and further in view of Tea (US 2011/0303404) and Casenave (US 2005/0181138).
Regarding claims 10, 11, 19, and 20, Patterson et al. discloses a heat exchanger coating system comprising:
A conversion coated substrate including a substrate (Figure 1 and Paragraph 11: Aluminum alloy substrate),
A conversion coat covering the substrate (Figure 1 and Paragraph 12: Corrosion inhibitive conversion coat 14) to provide corrosion resistance to the substrate (Paragraph 12).  However, Patterson et al. does not teach or disclose the conversion coat as chromium containing.
Casenave teaches a heat exchanger coating system comprising: a substrate (Paragraph 6) and a chromium containing conversion coat (Paragraph 4: Surface conversion), where (claim 11) the conversion coat includes hexavalent chromium (Paragraph 4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the conversion coat as disclosed by Patterson et al. in the form of hexavalent chromium as taught by Casenave to improve heat exchanger coating system reliability and operational lifetime by ensuring good adhesion between a substrate and a final coating (Paragraphs 4-6 of Casenave).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Patterson et al. further discloses a corrosion resistant coating (Figure 1 and Paragraph 13: E-coat 16) encapsulating the conversion coated substrate (Paragraph 13).  However, Patterson et al. does not explicitly teach or disclose the corrosion resistant coating as pinhole-free, uniform, atomic layer deposited.
Tea teaches a heat exchanger coating system comprising: at least one coating that is corrosion and wear resistant (Paragraph 20), and where the at least one coating is a pinhole-free, uniform, atomic layer deposited (Paragraphs 11, 17-20, and 36: The at least one coating is configured to be defect free, evenly applied, and be deposited one layer of atoms at a time).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the corrosion resistant coating as disclosed by Patterson et al. in the form of a pinhole-free, uniform, atomic layer deposited as taught by Tea to improve heat exchanger coating system reliability and operational lifetime by configuring the heat exchanger coating system with a corrosion resistant coating that is consistently applied and free of defects that are susceptible to corrosion (Paragraphs 17-18 of Tea).
However, Patterson et al. does not explicitly teach or disclose that the corrosion resistant coating composition.
Tea teaches a heat exchanger coating system comprising: corrosion resistant coatings (Paragraphs 20 and 30: Corrosion and wear resistant), where the corrosion resistant coating are formed from the group consisting of a metal oxide, metal nitride, semiconductor, phosphor, fluoride, and combinations thereof (Paragraph 20: Identified corrosion resistant coatings include at least metal oxides and metal nitrides), where (claim 19) at least one metal oxide includes Al2O3 (Paragraph 20), and where (claim 20) least one metal nitride includes TiN (Paragraph 20).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the corrosion resistant coating as disclosed by Patterson et al. from materials as taught by Tea to improve heat exchanger coating system reliability and operational lifetime by configuring the heat exchanger coating system with a corrosion resistant coating that is resistant to wear and/or chemical corrosion (Paragraph 20 of Tea).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Note: The claimed phrase “atomic layer deposited” is being treated as a product by process limitation; that is, that the corrosion resistant coating is atomic layer deposited (i.e. the corrosion resistant coating is applied by an atomic layer deposition process).  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).
Regarding claim 12, Patterson et al. discloses a heat exchanger coating system, where the conversion coat includes non-hexavalent chromium selected from the group consisting of trivalent chromium, Mo, Mn, Zr, Ti, Ni, Zn, V, P, Co, La, Ce, rare earth metals, and combinations thereof (Paragraph 10: Trivalent chromium).
Regarding claim 14, Patterson et al. discloses a heat exchanger coating system, where the substrate is formed of aluminum or aluminum alloy (Paragraph 10).
Regarding claim 16, Patterson et al. discloses a heat exchanger coating system, further comprising a topcoat (Figure 1 and Paragraph 14: Top coat 18) over the corrosion resistant coating.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2015/0034490), Tea (US 2011/0303404), and Casenave (US 2005/0181138), and further in view of Jadidian (US 2016/0327350).
Regarding claim 15, Patterson et al. discloses a heat exchanger coating system as discussed above.  However, Patterson et al. does not teach or disclose that the substrate is formed of stainless steel, Ti, Ni, Ti alloy, or Ni alloy.
Jadidian teaches a heat exchanger coating system comprising: a substrate (11) configured with at least one coating (10a, 10b), where the substrate is formed from nickel or nickel alloys (Paragraphs 2 and 17: Jadidian also acknowledges that steel substrates are known in the art).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the substrate as disclosed by Patterson et al. in the form of nickel (or nickel alloys) as taught by Jadidian to improve heat exchanger coating system reliability and operational lifetime in harsh environments by forming the substrate from materials having exceptional tolerance of wear and thermal cycling.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2015/0034490), Tea (US 2011/0303404), and Casenave (US 2005/0181138), and further in view of Sakurai et al. (US 2015/0027671).
Regarding claim 17, Patterson et al. discloses a heat exchanger coating system including a top coat as discussed above.  However, Patterson et al. does not teach or disclose that the top coat is formed of a phenolic epoxy or silicone.
Sakurai et al. teaches a heat exchanger coating system comprising: a substrate (11) and a top coat (12), where the topcoat is formed of a phenolic epoxy or silicone (Paragraph 32: Silicone).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the top coat as disclosed by Patterson et al. from materials as taught by Sakurai et al. to improve heat exchanger coating system corrosion resistance by forming a top coat from materials that are hydrophobic and therefore prevent adhesion or accumulation of water (Paragraph 32 of Sakurai et al.).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2015/0034490), and further in view of Tea (US 2011/0303404).
Regarding claim 21, Patterson et al. discloses a heat exchanger coating system comprising:
A conversion coated substrate including a substrate (Figure 1 and Paragraph 11: Aluminum alloy substrate),
A conversion coat covering the substrate (Figure 1 and Paragraph 12: Corrosion inhibitive conversion coat 14) to provide corrosion resistance to the substrate (Paragraph 12), and
A corrosion resistant coating (Figure 1 and Paragraph 13: E-coat 16) encapsulating the conversion coated substrate (Paragraph 13).  However, Patterson et al. does not explicitly teach or disclose the corrosion resistant coating as pinhole-free, uniform, atomic layer deposited.
Tea teaches a heat exchanger coating system comprising: at least one coating that is corrosion and wear resistant (Paragraph 20), and where the at least one coating is a pinhole-free, uniform, atomic layer deposited (Paragraphs 11, 17-20, and 36: The at least one coating is configured to be defect free, evenly applied, and be deposited one layer of atoms at a time).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the corrosion resistant coating as disclosed by Patterson et al. in the form of a pinhole-free, uniform, atomic layer deposited as taught by Tea to improve heat exchanger coating system reliability and operational lifetime by configuring the heat exchanger coating system with a corrosion resistant coating that is consistently applied and free of defects that are susceptible to corrosion (Paragraphs 17-18 of Tea).
Further, Patterson et al. does not explicitly teach or disclose that the corrosion resistant coating composition.
Tea teaches a heat exchanger coating system comprising: corrosion resistant coatings (Paragraphs 20 and 30: Corrosion and wear resistant), where the corrosion resistant coating are formed from the group consisting of a metal oxide, metal nitride, semiconductor, phosphor, fluoride, and combinations thereof (Paragraph 20: Identified corrosion resistant coatings include at least metal oxides and metal nitrides).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the corrosion resistant coating as disclosed by Patterson et al. from materials as taught by Tea to improve heat exchanger coating system reliability and operational lifetime by configuring the heat exchanger coating system with a corrosion resistant coating that is resistant to wear and/or chemical corrosion (Paragraph 20 of Tea).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Note: The claimed phrase “the conversion coat is an oxidation layer formed by a sol-gel, boe-gel, or boehmite process” is being treated as a product by process limitation; that is, that the conversion coat is applied by a coating process.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).
Note: The claimed phrase “atomic layer deposited” is being treated as a product by process limitation; that is, that the corrosion resistant coating is atomic layer deposited (i.e. the corrosion resistant coating is applied by an atomic layer deposition process).  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).

Response to Arguments
Regarding the statements on page 6, lines 2-13:
	Applicant’s statements regarding the amended claims are noted.
Regarding the arguments on page 6, line 15 to page 7, line 6:
Applicant alleges that the cites art does not teach or disclose the claimed invention in that neither Patterson nor Tea on their own teaches or discloses a heat exchanger coating system as recited in amended claim 10.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Patterson discloses each and every structural feature of the claimed heat exchanger coating system including at least: a conversion coated substrate including a substrate (Figure 1 and Paragraph 11: Aluminum alloy substrate), a conversion coat covering the substrate (Figure 1 and Paragraph 12: Corrosion inhibitive conversion coat 14) to provide corrosion resistance to the substrate (Paragraph 12), and a corrosion resistant coating (Figure 1 and Paragraph 13: E-coat 16) encapsulating the conversion coated substrate (Paragraph 13).  However, Patterson does not specify that the corrosion inhibitive coating includes hexavalent chromium.
Casenave remedies Patterson in that Casenave also teaches a heat exchanger coating system including at least: a substrate (Paragraphs 4 and 6: A surface to be treated), a conversion coat (Paragraph 4: Surface conversion), and a corrosion-resistant coating (Paragraph 4: A layer deposited on the surface to be treated), where the conversion coat includes improves adhesion between the substrate and corrosion-resistant coating (Paragraph 4), and where the conversion coat includes hexavalent chromium (Paragraph 4).  Merely forming the conversion coat as disclose by Patterson from materials as taught by Casenave is obvious based upon the current record since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further, Patterson does not specify that corrosion-resistant coating is pinhole-free and formed from a group consisting of materials such as metal oxides.
Tea remedies Patterson in that Tea also teaches a heat exchanger coating system including at least: a substrate (Paragraphs 54-59: A base layer), a conversion coat (Paragraphs 54-59: A layer 10), and a corrosion-resistant coating (Paragraphs 54-59: A layer 15 deposited on the surface to be treated after preparing the surface to be treated), where the corrosion-resistant coating is a pinhole-free, uniform, atomic layer deposited (Paragraphs 11, 17-20, and 36: The at least one coating is configured to be defect free, evenly applied, and be deposited one layer of atoms at a time), and where the corrosion-resistant coating comprises a metal oxide includes (Paragraph 20: Al2O3).  Merely forming the corrosion-resistant coating as disclose by Patterson as a pinhole-free layer comprising materials as taught by Tea is obvious based upon the current record since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Applicant also alleges that Patterson does not teach or disclose a coating as disclosed by Tea.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above since one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the arguments on page 7, lines 6-15:
Applicant alleges that the combination of Patterson and Tea is nonfunctional and cannot be made without relying upon hindsight in that one having ordinary skill in the art would not assume that the corrosion-resistant coating of Tea would be compatible with a conversion coat comprising hexavalent chromium since Tea allegedly teaches the need for exposed nickel as a base.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case and as discussed above (see “Regarding the arguments on page 6, lines 15 to page 7, line 6”), applicant is reminded that the rejection of record is based upon Patterson in view of Casenave and Tea not Tea alone or as a base reference modified by another reference.
Namely, Patterson discloses each and every structural feature of the claimed heat exchanger coating system including at least: a conversion coated substrate including a substrate, a conversion coat covering the substrate, and a corrosion resistant coating.  However, Patterson does not specify that the corrosion inhibitive coating includes hexavalent chromium.  Casenave remedies Patterson in that Casenave also teaches a heat exchanger coating system including at least: a substrate, a conversion coat, and a corrosion-resistant coating, where the conversion coat includes hexavalent chromium.  
Further, Patterson does not specify that corrosion-resistant coating is pinhole-free and formed from a group consisting of materials such as metal oxides.  Tea remedies Patterson in that Tea also teaches a heat exchanger coating system including at least: a substrate, a conversion coat, and a corrosion-resistant coating, where the corrosion-resistant coating is a pinhole-free, uniform, atomic layer deposited, and where the corrosion-resistant coating comprises a metal oxide includes.  Merely forming elements of the heat exchanger coating system as disclose by Patterson from specific materials as taught by Casenave and Tea is obvious based upon the current record since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further, applicant’s argument appears unsupported as there is no evidence on the record beyond mere speculation to suggest that (i) a conversion coat comprising hexavalent chromium is incompatible with a nickel substrate and an aluminum oxide corrosion-resistant coating as taught by Tea or that (ii) Tea is expressly limited to substrates comprising nickel.  Moreover, it is noted that independent claim 11 does not specify a material composition of the claimed substrate.
Regarding the arguments on page 7, lines 16-19:
Applicant alleges that the cited art does not teach or disclose a conversion coat formed by a sol-gel, boe-gel or a boehmite process.  Applicant's arguments have been fully considered but they are not persuasive.
A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process (MPEP 2173.05).  Since it appears that applicant is arguing that the recitation “formed by a sol-gel, boe-gel or a boehmite process” (claim 21) constitutes manufacturing steps, the aforementioned recitation appears to introduce new indefinitness.



Regarding the arguments on page 7, line 20 to page 8, line 9:
Applicant alleges that claims 1 and 15 are allowable for the reasons as discussed above.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763  
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763